Rosenberry, C. J.
(dissenting). I respectfully dissent from the conclusion reached by the court in this case. The situation looked forward to in Elliott v. Indemnity Ins. Co. 201 Wis. 445, 230 N. W. 87, is now present. Under the law as declared in the opinion of the court the insurer now becomes a principal and is now compelled at his risk to *73defend the insured without the aid, co-operation, or even the presence of the insured. If recovery is had against the insurer, the insured is not bound thereby. Further, the insurer is not permitted to litigate the question of its liability under the policy, as that could only be done in the presence of the insured, he being a necessary party thereto.
A motion for a rehearing was denied, with $25 costs, on February 6, 1934.